    PROB 12C
    (PAWP4/l6)
                        Case 2:09-cr-00320-AJS Document 159 Filed 04/18/19 Page 1 of 2
                                       UNITED STATES DISTRICT COURT
                                                           for the
                                             WESTERN DISTRICT OF PENNSYLVANIA

                  Petition for Warrant or Show Cause Hearing for Offender Under Supervision

    Offender:                     Hardy Carroll Lloyd                                                        Docket No.:2:09CR00320
    Sentencing Judge:             Gustave Diamond, Senior United States District Judge
    Current Judge:                Arthur J. Schwab United States District Judge
    Date of Original Sentence:    August 3, 2010
    Original Offense:             Possession of a Firearm by a Convicted Felon
    Original Sentence:            30 months of imprisonment; 36 months of supervised release
    Special conditions:           Special Assessment, DNA testing, Substance Abuse Testing, Mental Health Treatment,
                                  Computer/Internet Restrictions, Computer Search, Search/Seizure, Computer Monitoring Software,
                                  Computer Search Warning to Others, Computer Search for Monitoring Software
    Type of Supervision:          Supervised Release                                     Date Supervision Commenced: August 24, 2018
    Prior Court History:          Date of Revocation: August 16, 2016
    Revocation Sentence:          14 Months of Bureau of Prisons; 22 Months of Supervised Release
    Date of Revocation: December 12, 2017


L   Revocation Sentence:          13 Months of Bureau of Prisons; 9 Months of Supervised Release


                                                       PETITIONING THE COURT

    0   To Issue a Warrant
    0   Petition and Warrant sealed until arrest
    D   To Schedule a Show Cause Hearing
    0   No Bond is set
    D   To Issue a Summons
    D   Other



    THE PROBATION OFFICER BELIEVES THAT THE OFFENDER HAS VIOLATED THE FOLLOWING CONDITION(S)

    The defendant is permitted to possess or use a computer and is allowed access to the Internet. However, the defendant is not
    permitted to use a computer, or other electronic communication. or data storage devices, including a cell phone, to access
    social networks (i.e... Facebook, twitter, snapchat) chatrooms, biogs, or to communicate with any individual or group for
    the purpose of promoting terrorism. The defendant shall consent to the installation of any hardware or software to monitor
    any computer, or other electronic communication or data storage devices used by the defendant to confirm compliance with
    this condition. The defendant shall pay the monitoring costs as directed by the probation or pretrial services officer.
    Furthermore, the defendant shall consent to periodic unannounced examinations by the probation or pretrial services officer
    of any computers, cell phones, or other electronic communication or data storage devices that the defendant has access to, to
    confirm compliance with this condition. Additionally, the defendant shall consent to the seizure and removal of hardware and
    data storage media for further analysis by the probation or pretrial services officer, based upon reasonable suspicion of a

L   violation of the conditions imposed in this case, or based upon reasonable suspicion of unlawful conduct by the defendant.
    Failure to submit to the monitoring or search of computers and other electronic communication or data storage devices used
    by the defendant may be grounds for revocation.
    Offender: Hardy Carroll Lloyd
                    Case 2:09-cr-00320-AJS
    Docket No.:2:09CR00320                                  Document 159 Filed 04/18/19 Page 2 of 2
    Page 2

-   On April 4, 2019, while reviewing the defendant's monitored smart phone, United States Probation Officer Gawlinski observed several
    posts by the defendant on a blog which referenced a free speech ban in Europe and another that referenced an assault weapons ban law
    passed by the Pittsburgh City Counsel. In these posts, dated April 2 and April 3, 2019, respectively, he made statements of "Anyone
    who supports such laws must be targeted, and their families murdered. Lone Wolves GET BUSY! ROH OW A!" The other post regarding
    the assault weapons ban said, "HARDY'S NOTE: PA's constitution is more liberal than the US one on self-defense rights. This kike
    bollocks should get shot down. Ifnot, well, disobey and kill, my Lone Wolves. Target: Jewhill!"




                                                                               I declare under penalty of perjury that the foregoing is true
                                                                               and correct.
                                                                                                                                  David J. Danko
                                                                               Respectfully Submitted,
                                                                                                                 ~ 2019.04.18
                                                                         By: _ _ _ _ _ _ _ _ _ _    ~ _/_"- __  13:05:01
                                                                                                                   _ _-04'00'
                                                                                                                         _ __
                                                                                             David Danko
                                                                                         U.S. Probation Officer
                                                                Approved By:
                                                                                     . I)          A~-   .1..        Romona Clark
                                                                                     ~ ~ 2019.04.1813:08:38-04'00'
                                                                                                    Romona Clark
                                                                                     Assistant Deputy Chief U.S. Probation Officer
                                                                       Date:                          4/18/2019
                                                                               ----------------------
    THE COURT ORDERS:
    D   No Action
    ~ The Issuance ofa Warrant and:
            D   Petition and Warrant sealed until arrest
            IJQ_'No Bond is set
           D    Bond is set at - - - - -
           •    Bond is at the discretion of the Magistrate Judge
    D That the (probationer/supervised releasee) appear at the United States Courthouse, at
    _ _ _ _ _ _ , Pennsylvania, Courtroom No. _ _ _ _ _ _ _ _ , Floor, with legal counsel
    on _ _ _ _ _ at _ _ _ _ _ , to show cause why supervision should not be revoked.

    D That a Summons be issued and the (probationer/supervised releasee) appear at the United States Courthouse, at Pittsburgh,
    Pennsylvania, Courtroom No. ____, ____, Floor, with legal counsel on _ _ _ _ _ at _ _ _ _ _, to show cause why
    supervision should not be revoked. The (probationer/supervised releasee) is hereby ordered to abide by the conditions of supervision
    which were originally imposed on _ _ _ __

    D   Other

                                                                                                                1ted States District Ju ge
                                                                                                         ,~ -~o, q
                                                                                                            Date
